Citation Nr: 9909013	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In the veteran's Notice of Disagreement dated February 1998, 
he appeared to raise the claim of entitlement to service 
connection for degenerative joint disease of the left knee as 
secondary to his service-connected right knee disability.  In 
the February 1998 Statement of the Case, the RO requested 
medical evidence from the veteran in support of this 
contention. No such evidence has been received. Accordingly, 
the Board will limit its decision to the veteran's 
entitlement to service connection for a left knee disability 
on a direct basis.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
degenerative joint disease of the left knee with his period 
of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease of the left knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. 
§ 1131 (West 1991).  To establish service connection, the 
veteran carries the burden of "submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski 1 Vet App. 
78, 81 (1990).  For a claim to be well-grounded, there must 
be (1) competent medical evidence of a current disability; 
(2) lay or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  Additionally, 
service connection may be presumed for certain diseases, 
including arthritis, which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1998).

The veteran believes that his left knee disability was 
incurred in active service.  Service medical records reflect 
no complaints, treatment, or diagnosis of a left knee 
disability. Service records do refer to an injury and 
subsequent treatment of the veteran's right knee. The report 
of his examination for service separation in October 1962 is 
silent for any reference to a left knee injury or condition. 

According to private medical records, the veteran suffered a 
torn medial meniscus of the left knee in December 1972.  The 
veteran presented for medical treatment due to being unable 
to unlock his left knee.  He reported no history of 
significant problems before the present incident.  
Thereafter, the veteran underwent a medial meniscectomy.

VA outpatient records disclose that the veteran complained of 
chronic bilateral knee pain in March 1996.  Examination 
findings included good ambulation, no effusion, and full 
range of motion of the knees.  The x-ray report described 
mild degenerative changes in both knees and calcifications in 
both knee joints compatible with chondrocalcinosis.  It was 
noted that there were no significant changes since June 1995.  
The veteran was assessed with early degenerative joint 
disease with chondromalacia, status post medial meniscectomy.  
In February 1997, the veteran presented for a follow-up.  The 
x-ray report made the same findings as the previous year and 
the veteran continued to be assessed with degenerative joint 
disease of both knees.

The veteran was afforded a VA examination in February 1997.  
The veteran believed that damage to his knees had occurred 
when he was a paratrooper in service.  He complained of pain, 
instability, and falling, and of swelling, numbness, and 
tingling below the knees.  He reported a post-service injury 
of his right knee in 1972. The diagnosis was mild 
degenerative joint disease of the knees.

In summary, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's current degenerative joint disease of the left knee 
and his period of active service, including paratrooper 
jumps.  The first incurrence of a left knee disability 
occurred in 1972, approximately 10 years after service, when 
the veteran sustained a torn medial meniscus.  The first 
evidence of arthritis of the left knee is recorded in recent 
VA treatment records.  As the veteran's degenerative joint 
disease did not manifest within one year of service, there is 
no basis for a grant of presumptive service connection.  See 
 C.F.R. §§ 3.307, 3.309 (1998).  Furthermore, the Board 
cannot rely solely on the veteran's own statements because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, as 
no competent medical evidence of a nexus between the current 
disability and the veteran's period of active service has 
been submitted, the veteran's claim must be denied as not 
well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative joint disease of the left 
knee is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


